     Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 1 of 12




                            UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLORADO

Civil Action No.

PROMETHEUS DOS, INC.,

               Plaintiff,

v.

ANDY PHAM,

               Defendant


                                  VERIFIED COMPLAINT


        Plaintiff Prometheus Dos, Inc., by and through counsel, Anthony L. Leffert of Robinson

Waters & O’Dorisio, P.C., hereby files its Verified Complaint and Jury Demand and claims for

relief against Defendant Andy Pham, and states as follows:


                            PARTIES, JURISDICTION, AND VENUE

        1.     Plaintiff Prometheus Dos, Inc., is a Nevada Corporation with its principal place of

business at 2119 Wilbanks Circle, Henderson, Nevada 89012.

        2.     Defendant Andy Pham has admitted in sworn deposition testimony that he is a

resident of the State of Idaho with an address of 1374 E. Commander Street, Meridian, Idaho

83646. Defendant Pham is a citizen of the State of Idaho and is domiciled there.

        3.     This Court has subject matter jurisdiction over these claims under 28 U.S.C. § 1332,

because Plaintiff and Defendant are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.


                                                1
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 2 of 12




       4.      Personal jurisdiction over the Defendant is proper because Defendant committed

tortious actions underlying this suit in Colorado.

       5.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

giving rise to these claims occurred in Colorado.

                                           I.
                                   GENERAL ALLEGATIONS

       6.      Dr. James Kalhorn is a dentist in Colorado Springs.

       7.      Defendant is a real estate developer in Las Vegas, Nevada, but resides in Idaho.

       8.      In December 2015, Dr. Kalhorn was approached by an acquaintance who

introduced him to Anthony Zogheib and Csaba Meiszburger (the “Middlemen”).

       9.      The Middlemen proposed the following investment to Dr. Kalhorn:

                   a. The Middlemen were silent owners of Caballos de Oro Estates LLC

                       (“Caballos”). Defendant was their front-man and was the manager of

                       Caballos.

                   b. Caballos owned a five-acre piece of undeveloped property in Clark County,

                       Nevada (the “Property”).

                   c. The Middlemen told Dr. Kalhorn they had various debts that needed to be

                       paid. They needed a creditworthy investor to pay off their debts, and they

                       would pay him back, plus a ten percent fee, within sixty days. If they could

                       not pay after sixty days, Dr. Kalhorn would own the land. Dr. Kalhorn

                       agreed to the arrangement.

       10.     Upon information and belief, the Middlemen used the Nevada Secretary of State

website to remove Defendant as the manager of Caballos and replaced his name with Dr.


                                                  2
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 3 of 12




Kalhorn’s. Dr. Kalhorn believes Defendant received notice of the change from the Nevada

Secretary of State.

       11.     The Middlemen convinced Dr. Kalhorn that he had become the sole manager and

member of Caballos. Dr. Kalhorn also obtained an opinion letter from a local attorney, Rory

Vohwinkle, stating that Dr. Kalhorn was the rightful managing member of Caballos.

       12.     Dr. Kalhorn then obtained two loans for $1.2 million and $550,000, using the

Property as security. Dr. Kalhorn personally guaranteed each loan.

       13.     The Middlemen never repaid Dr. Kalhorn, and so he began taking steps to develop

the property himself.

       14.     In mid-2016, Dr. Kalhorn conveyed the Property to Prometheus and Atlas Real

Estate Development, LLC, a new company he had formed to hold the Property.

       15.     At the end of 2016, Defendant first sent a letter to Dr. Kalhorn claiming to be the

rightful owner of the Property and the rightful manager of Caballos.

       16.     A separate action is pending in Nevada to clear title to the Property.

       17.     Upon information and belief, Defendant was involved in the Middlemen’s scheme

to defraud Dr. Kalhorn. In short, the Middlemen convinced Dr. Kalhorn to pay off various debts

and personally guarantee separate loans. Then they claimed Dr. Kalhorn has no interest in

Caballos or the Property, leaving him solely responsible for the loans.

       18.     Defendant is now engaged in a campaign to defame Dr. Kalhorn.

       19.     Defendant was the source for an inaccurate story reported in the Las Vegas Review-

Journal, published Sunday, May 20, 2018, which characterizes Dr. Kalhorn as a “fraudster” and

portrays Defendant as the victim of fraud committed by Dr. Kalhorn.



                                                 3
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 4 of 12




       20.     On May 28, 2018, in the building where Dr. Kalhorn’s dental office is located,

Defendant handed out copies of the Review-Journal article along with copies of a flyer calling Dr.

Kalhorn a “Corporate Land Thief”:




       21.     Defendant’s    flyer    also   directed    recipients   to    a   website    titled

StopJamesKalhorn.com. As of June 29, 2018, the front page of the website was topped with a

photo of Dr. Kalhorn captioned “JAMES KALHORN’S MUGSHOT” and text reading,

“WANTED: STEALING BY DECEIT AND CROSSING STATE LINE TO COMMIT GRAND

LARCENY”:




                                                4
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 5 of 12




       22.     As of July 2, 2018, the website had been edited in minor respects. The banner now

reads: “Dentist in Colorado Springs wanted: STEALING BY DECEIT AND GRAND

LARCENY”:




       23.     The updated webpage is supplemented with a photo of Defendant holding the flyer

in front of Dr. Kalhorn’s dental practice:




                                               5
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 6 of 12




       24.    A previous version of the website was headlined: “Accomplices of James Kalhorn”

followed by a photo of an FBI “Wanted” poster:




       25.    Below the banner, the content is titled “HOW TO EASILY STEAL $5 MILLION

DOLLARS WITHOUT A GUN.”

       26.    The website, among other things,

                 a. Accuses “the entire City Council of Las Vegas, including the Mayor of

                     “unwittingly . . . assist[ing]” “a total swindler.”




                                                6
Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 7 of 12




            b. Accuses Dr. Kalhorn of being a “land thief” and “corporate identity thief”

               and of committing “corporate identity fraud.”

            c. Asserts as a fact that Dr. Kalhorn engineered a sophisticated scheme to steal

               Defendant’s property:


                       Dr. Kalhorn figured out that instead of going into a bank with
                       a machine gun and robbing ten thousand dollars and maybe
                       getting himself killed by police in the process, that he could,
                       safely from his own home, steal millions of dollars without
                       moving much more than his index finger, and no one would
                       be the wiser. He’s been working on his crime since New
                       Year’s Eve (December 31st, 2015), and has stolen millions
                       over that approximately 16-month timeframe, unknown to
                       anyone, even the Commissioners (including the Mayor) of
                       the City of Las Vegas. . . .

                       James Kalhorn used his computer to visit the Nevada
                       Secretary of State’s website, and changed the name of the
                       Manager of Caballos, from Andy Pham, into James’
                       Kalhorn’s own

                       ***

                       Once James Kalhorn had the “keys” on the Nevada Secretary
                       of State web site to “officially” control the Management of
                       Caballos, he knew just what to do.

                       . . . He immediately zeroed in on one of Caballos’s
                       properties, a $5 million dollar 5-acre piece of land . . . which
                       Caballos owned free and clear of debt.

                       Mr. Kalhorn contacted a lender, and since the property had
                       zero debt, he borrowed approximately $1.75 million dollars
                       on the property . . .

                       ***

                       . . . [Mr. Kalhorn] hired a real estate brokerage firm in late
                       December 2016 to sell the property for $2.6 million dollars,
                       so he could add millions more from this new sale, to the


                                          7
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 8 of 12




                               millions he already made with his fraudulent borrowing
                               scheme.

       27.      Defendant created an additional website entitled jamespaulkalhorndds.com, which

is hosted by GoDaddy.        Contained in this website are additional defamatory, libelous and

slanderous publications regarding James Kalhorn. Among those, this website makes the following

libelous and defamatory statements:




            Mr. Kalhorn figured out that instead of going into a bank with a machine gun and
             robbing ten thousand dollars and maybe getting himself killed by police in the process,
             that he could, safely from his own home, steal millions of dollars without moving much
             more than his index finger, and no one would be the wiser.

            James Kalhorn used his computer to visit the Nevada Secretary of State's website, and
             changed the name of the Manager of Caballos, from Andy Pham, into James’ Kalhorn’s
             own name. Again, zero proof was required to make this change, and no backup
             verification was ever needed or requested by the State.


                                                  8
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 9 of 12




This website contains a phone number listed for more information, which rings directly to the

Defendant’s office and his personal assistant.

       28.     Yvonne Serna, a woman who works across the street from Dr. Kalhorn’s office,

encountered Defendant handing out these flyers stapled to copies of the orchestrated newspaper

article. Defendant told Ms. Serna that

                   a. Dr. Kalhorn stole the property across the street from Defendant by forging

                      documents and filing them with the Nevada Secretary of State; and

                   b. Dr. Kalhorn was a thief and a liar.

       29.     David Zallar received a copy of the flyer and reviewed website content. As a result,

Mr. Zallar has decided not to invest $250,000 into Plaintiff who was the largest shareholder of

Xamay Importers, Inc. doing business as Alma de Agave. At the time he received the flyer and

viewed the website he resided in and was located in Colorado Springs, Colorado.

       30.     Matthias Bober was made aware of Defendant’s websites and viewed the content.

As a result, Mr. Bober has decided not to invest $350,000-400,000 into Plaintiff who was the

largest shareholder of Xamay Importers, Inc., doing business as Alma de Agave. At the time he

reviewed the website he resided in and was located in Colorado Springs, Colorado.

       31.     All of Defendant’s statements about Dr. Kalhorn are false:

                   a. Dr. Kalhorn is not wanted by law enforcement for theft, grand larceny, or

                      any other crime.

                   b. Dr. Kalhorn did not concoct a scheme to steal Defendant’s property using

                      the Nevada Secretary of State’s website in lieu of robbing a bank.




                                                 9
  Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 10 of 12




                    c. Dr. Kalhorn did not file forged documents with the Nevada Secretary of

                         State.

                    d. Dr. Kalhorn is not an identity thief and has not committed identity theft.

                    e. Dr. Kalhorn is not a “corporate land thief” and did not steal Defendant’s

                         land.

                    f. Dr. Kalhorn is not a “fraudster” and did not defraud Defendant.

                                              II.
                                 FIRST CLAIM FOR RELIEF
             Tortious Interference with Prospective Business Advantage – Investors

       32.      All of the previous allegations are incorporated as if fully set forth here.

       33.      Plaintiff, Prometheus Dos, Inc. had prospective business relationships with

investors to invest in Plaintiff who would invest the money in Xamay Importers, LLC, doing

business as Alma de Agave.

       34.      Upon information and belief, Defendant knew about these prospective business

relationships with investors.


       35.      Defendant caused the potential investors not to form contractual relationships with

and invest in Plaintiff Prometheus Dos, Inc. who has suffered damages as a result of Defendant’s

improper interference.

                                     PRAYER FOR RELIEF

       Plaintiff prays the Court will enter judgment in his favor and award him damages in an

amount to be proven at trial, prejudgment and post-judgment interest, his costs and attorney’s fees,

and any other relief the Court deems equitable and proper.




                                                  10
Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 11 of 12
 Case 1:20-cv-00846 Document 2 Filed 03/30/20 USDC Colorado Page 12 of 12




      Respectfully submitted this 30th day of March, 2020.

                                           ROBINSON WATERS & O’DORISIO, P.C.


                                           /s/Anthony L. Leffert
                                           Anthony L. Leffert, #12375
                                           Elizabeth Michaels, #50200
                                           1099 18th Street, Suite 2600
                                           Denver, CO 80202
                                           (303) 297-2600
                                           (303) 297-2750 (f)
                                           aleffert@rwolaw.com
                                           emichaels@rwolaw.com

                                           Attorneys for Plaintiff Prometheus Dos, Inc.

Plaintiff’s Address:
2119 Wilbanks Circle
Henderson, Nevada 89012




                                             12
